DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.

Response to Amendment
Amendment filed 03/03/2021 has been entered.  Claims 1, 4, 6 and 8 have been amended, claim 11 has been canceled, and new claim 12 has been added.  Therefore, claims 1-10 and 12 are now pending in the application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-7, 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Besier (WO 2012143313 A1) (note the US equivalent 2014/0203626 A1 is used in the rejection).
Regarding claim 1, Besier discloses a brake system (fig. 6) for motor vehicles comprising at least four hydraulically actuable wheel brakes (note the wheels with brake cylinders 8-11), a pressure-medium reservoir (4) under atmospheric pressure, and a first electrohydraulic brake control device comprising a first pressure control valve assembly (note the valves 23a, 23b, 26a, and 26b) configured to set at least four wheel-specific brake pressures, a first electrically controllable pressure source (5) and, at least four wheel-specific outlet pressure connections (note the outlets from the valves 23a, 23b, 26a, and 26b), each wheel-specific outlet pressure connection connected to a distinct wheel brake of the four hydraulically actuable wheel brakes (note the wheels with brake cylinders 8-11), the first pressure control valve assembly configured to individually set the wheel specific brake pressure at each of the at least four wheel specific outlet pressure connections; and 
a second electrohydraulic brake control device comprising:
a second pressure control valve assembly (valves 6a-6d, 7a-7d); 
a second electrically controllable pressure source (note the pumps 42); and 
a reservoir connection (note the connection lines 14a and 14b); 
wherein, the second electrohydraulic brake control device is connected in series between a group of the wheel brakes and the associated wheel-specific outlet pressure connections (note the outlets from the valves 23a, 23b, 26a, and 26b) of the first brake control device, wherein the group of wheel brakes comprises at least two of the four hydraulically actuable wheel brakes (8-11), and 

Re-claim 2, Besier discloses the group of wheel brakes is two of the four hydraulically actuable wheel brakes, and the two, hydraulically actuable wheel brakes are on a front axle (note 8 and 11) of the motor vehicle. 
Re-claim 3, Besier discloses the second electrically controllable pressure source comprises a pump (42) having a suction side (note the side where the line 70 is located) connected to the pressure-medium reservoir (4) for each wheel brake of the group of wheel brakes. 
Re-claim 4, Besier discloses the second electrohydraulic brake control device comprises a plurality of wheel-specific inlet pressure connections (note the inlet lines of the wheel brakes 8-11 from the valves 6a-6d), each wheel brake of the group of wheel brakes is connected to a distinct wheel-specific inlet pressure connection of the second electrohydraulic brake control device, a wheel-specific inlet pressure connection of the second electrohydraulic brake control device connected to a distinct outlet pressure connection of the first brake control device (note the outlets from the valves 23a, 23b, 26a, and 26b), and the second electrohydraulic brake control device additionally comprises a wheel-specific outlet pressure connection (note the inlet lines of the valves 7a-7b).
Re-claims 5 and 10, Besier discloses the first electrohydraulic brake control device is embodied as a first electronic open-loop and closed-loop control unit and a first hydraulic open-loop and closed-loop control unit, wherein the first electronic open-loop and closed-loop control unit is designed to control the first pressure control valve assembly and the first pressure source (note the ECUs and [0013], [0016], [0017] and [0053]). 
Regarding claim 6, Besier discloses a brake control device (fig. 6) comprising:
the brake control device (note the wheels brakes 8-11) is configured for at least four hydraulically actuable wheel brakes of a motor vehicle brake system that comprises an 
a reservoir connection (note the connection lines 14a and 14b) to a pressure-medium reservoir (4) at atmospheric pressure; and
at least four inlet pressure connections (note the inlet lines of the wheel brakes 8-11 from the valves 6a-6d), each inlet pressure connection being a wheel-specific inlet pressure connection for a distinct one of the at least four wheel brakes where the at least four inlet pressure connections and reservoir connection (note the connection lines 14a and 14b) are in addition to the least four outlet pressure connections (note the outlet lines from the valves 23a, 23b, 26a, and 26b), wherein each wheel specific inlet pressure connection (note the inlet lines of the wheel brakes 8-11 from the valves 6a-6d) is connected to a distinct wheel specific outlet pressure connection.
Re-claim 7, Besier discloses the reservoir connection (note the connection lines 14a and 14b) is connected to the electrically controllable pressure source (note 340 and 360). 
Re-claim 9, Besier discloses the pressure control valve assembly comprises an electrically actuable outlet valve assembly (note 7a-7d) for each outlet pressure connection, wherein the outlet pressure connection (note the outlet lines from the valves 23a, 23b, 26a, and 26b) is connected to the reservoir connection (note the connection lines 14a and 14b) via the outlet valve assembly (note 7a-7d). 
Re-claim 12, Besier discloses brake pressure is individually modulated for each wheel brake by the first electrohydraulic brake control device and by the second electrohydraulic brake control device (note [0040]).

Claims 1-4, 6, 7, 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feigel el al. (DE 102012205859 A1) (note the US equivalent 2014/0110997 A1 is used in the rejection).
Regarding claim 1, Feigel el al. discloses a brake system (fig. 1) for motor vehicles comprising at least four hydraulically actuable wheel brakes (note the wheels with brake cylinders 8-11), a pressure-medium reservoir (4) under atmospheric pressure, and a first electrohydraulic brake control device (60) comprising a first pressure control valve assembly (note the valves 23a, 23b, 26a, and 26b) configured to set at least four wheel-specific brake pressures, a first electrically controllable pressure source (5) and, at least four wheel-specific outlet pressure connections (note the outlets from the valves 23a, 23b, 26a, and 26b), each wheel-specific outlet pressure connection connected to a distinct wheel brake of the four hydraulically actuable wheel brakes (note the wheels with brake cylinders 8-11), the first pressure control valve assembly configured to individually set the wheel specific brake pressure at each of the at least four wheel specific outlet pressure connections; and 
a second electrohydraulic brake control device (50) comprising:
a second pressure control valve assembly (valves 6a-6d, 7a-7d); 
a second electrically controllable pressure source (note the pumps 42); and 
a reservoir connection (note the connection lines 14a and 14b); 
wherein, the second electrohydraulic brake control device is connected in series between a group of the wheel brakes and the associated wheel-specific outlet pressure connections (note the outlets from the valves 23a, 23b, 26a, and 26b) of the first brake control device, wherein the group of wheel brakes comprises at least two of the four hydraulically actuable wheel brakes (8-11), and 
wherein the second electrohydraulic brake control device is connected to the pressure-medium reservoir (4) via the reservoir connection (note the connection lines 14a and 14b). 
Re-claim 2, Feigel el al. discloses the group of wheel brakes is two of the four hydraulically actuable wheel brakes, and the two, hydraulically actuable wheel brakes are on a front axle (note 8 and 11) of the motor vehicle. 
Re-claim 3, Feigel el al. discloses the second electrically controllable pressure source comprises a pump (42) having a suction side (note the side where the lines 22a and 22 are located) connected to the pressure-medium reservoir (4) for each wheel brake of the group of wheel brakes. 
Re-claim 4, Feigel el al. discloses the second electrohydraulic brake control device comprises a plurality of wheel-specific inlet pressure connections (note the inlet lines of the wheel brakes 8-11 from the valves 6a-6d), each wheel brake of the group of wheel brakes is connected to a distinct wheel-specific inlet pressure connection of the second electrohydraulic brake control device, a wheel-specific inlet pressure connection of the second electrohydraulic brake control device connected to a distinct outlet pressure connection of the first brake control device (note the outlets from the valves 23a, 23b, 26a, and 26b), and the second electrohydraulic brake control device additionally comprises a wheel-specific outlet pressure connection (note the inlet lines of the valves 7a-7b).
Regarding claim 6, Feigel el al. discloses a brake control device (fig. 1) comprising:
the brake control device (note the wheels brakes 8-11) is configured for at least four hydraulically actuable wheel brakes of a motor vehicle brake system that comprises an electrically controllable pressure source (60), at least four wheel-specific outlet pressure connections (note the outlet lines from the valves 23a, 23b, 26a, and 26b), each wheel-specific outlet pressure connection connected to a distinct wheel brake of the at least four wheel brakes, and a pressure control valve assembly (note the valves 23a, 23b, 26a, and 26b) that individually sets a wheel-specific brake pressure at each outlet pressure connection;
a reservoir connection (note the connection lines 14a and 14b) to a pressure-medium reservoir (4) at atmospheric pressure; and

Re-claim 7, Feigel el al. discloses the reservoir connection (note the connection lines 14a and 14b) is connected to the electrically controllable pressure source (note 60). 
Re-claim 9, Feigel el al. discloses the pressure control valve assembly comprises an electrically actuable outlet valve assembly (note 7a-7d) for each outlet pressure connection, wherein the outlet pressure connection (note the outlet lines from the valves 23a, 23b, 26a, and 26b) is connected to the reservoir connection (note the connection lines 14a and 14b) via the outlet valve assembly (note 7a-7d). 
Re-claim 12, Feigel el al. discloses brake pressure is individually modulated for each wheel brake by the first electrohydraulic brake control device and by the second electrohydraulic brake control device (note the arrangement of the independent assembly of the brake system in fig. 1 and also note [0021]-[0025] and [0027]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Besier (WO 2012143313 A1) in view of Maki et al. US 7,469,974 B2.
Regarding claim 8, Besier discloses all claimed limitations as set forth above including the electrically controllable pressure source comprises two pumps (42) but fails to disclose at least four pumps, a pump for each of the wheel brakes, wherein the at least four pumps have a suction side connected to the reservoir connection.  However, Maki et al. discloses a similar .  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Feigel el al. (DE 102012205859 A1) in view of Maki et al. US 7,469,974 B2.
Regarding claim 8, Feigel el al.  discloses all claimed limitations as set forth above including the electrically controllable pressure source comprises two pumps (42) but fails to disclose at least four pumps, a pump for each of the wheel brakes, wherein the at least four pumps have a suction side connected to the reservoir connection.  However, Maki et al. discloses a similar brake system comprising an electrically controllable pressure source comprises at least four pumps (note 7-10 in fig. 1), a pump for each of the wheel brakes, wherein the at least four pumps have a suction side connected to the reservoir connection (note the connection line C).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Feigel el al. to provide with at least four pumps as taught by Maki et al. will further improve the braking pressure control to the brake wheels and guarantee reliability of the braking force in case of any abnormality occurs of the brake control device.  

Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657